Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to amendment filed on May 9, 2022 where Applicant amended the claims. Claims 1,2,4-9,11-16,18-20 remain pending.

Response to Arguments
Applicant’s arguments, filed 5/9/22, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on Fiedorowicz in view of Williams in further view of Miloslavsky.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5-9,12-16,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedorowicz et al (US Publication 20120135717) in view of Williams (US Publication 20090214021) in further view of Miloslavsky (US Patent 5915012).
In reference to claim 1, Fiedorowicz teaches a method comprising:
creating a contextual resource with contextual information about a first communication session between a first device and a server device (see at least paragraph 28 lines 5-8, paragraph 30 lines 1-11 and paragraph 31 lines 4-10, which teach the session context information between a client and server, which is included in a presence document);
detecting, by a communication platform, a request for a second communication session from the first device (see at least paragraph 29 lines 8-12, which teaches a client request to call for a second session);
accessing, in response to the request for a second communication session, the contextual resource (see at least paragraph 32 lines 10-20, which teaches accessing and transmitting the presence document at a specific time, which is after the client requests a call with the IVRU);
selecting, based on the contextual resource, a second device of a destination endpoint for the second communication session (see at least paragraph 29 lines 8-13 and paragraph 32 lines 1-6, which teaches selecting the second device IVRU for the second session);
establishing the second communication session between the first device (see at least paragraph 29 lines 8-13, which teaches establishing the second session between the client device and the second device IVRU);
receiving a request for the contextual resource from the second device (see at least paragraph 32 lines 1-2, which teaches receiving a subscribe request from the second device IVRU);
transmitting at least a portion of the contextual information maintained by the established contextual resource to the second device (see at least paragraph 32 lines 10-12), the second client causing presentation of a customized user interface based on the at least a portion of the contextual information (see at least paragraph 32 lines 13-20 and paragraph 46 lines 4-12, which teaches transmitting the contextual information to an agent device and rendering an interface based on the contextual information).
Fiedorowicz fails to explicitly teach the second session established between the first device and the server, and rerouting the established second communication session to the second device based on the contextual information about the first communication session. However, Williams teaches routing customer calls through a call center server (see Williams, at least paragraphs 8,30) and discloses determining that a customer is a repeat caller (ie. second session) to the call center server based on customer contextual information (see Williams, at least paragraphs 38-39), and the call routing system rerouting the second repeat session to a second device group 92  (see Williams, at least paragraphs 35,41).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Fiedorowicz based on the teachings of Williams for the purpose of ensuring repeat customers are handled in a way that improves their experience and pairs them with relevant customer support.
Fiedorowicz fails to explicitly teach receiving an Application Programing Interface (API) request for the contextual resource from the second client. However, Miloslavsky teaches managing session between user and agent devices (see Miloslavsky, at least column 1 lines 20-35) and discloses sending API commands to request contextual information for the session (see Miloslavsky, at least column 7 lines 36-40). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Fiedorowicz based on the teachings of Miloslavsky for the purpose of integrating and facilitating the transfer of information between entities in a customer-agent environment.
In reference to claim 2, this is taught by Fiedorowicz, see at least paragraph 29 lines 8-18, which teaches an incoming request for communication. 
In reference to claim 4, this is taught be Williams, see at least paragraphs 34,37,38, where Williams teaches that customer identification data shows an indication that the customer is a repeat caller and that there was a previous call session between the customer and the call routing system/server.
In reference to claim 5, this is taught by Fiedorowicz, see at least paragraph 30, which teaches contextual information of previous user sessions.
In reference to claim 6, this is taught by Fiedorowicz, see at least paragraphs 32 & 46, which teaches the framework for multiple communication sessions between customer and agent devices. “Official Notice” is taken that it is old and well-known in the art that multiple different customer devices can request communication sessions and that multiple agent devices can be paired with a corresponding calling customer. Based on this generic and well-known operation of handling multiple customers, it would be obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Fiedorowicz for the purpose of handling more than one customer and utilizing more than one agent to communicate with the multiple customers.
In reference to claim 7, this is taught by Fiedorowicz, see at least paragraph 32 lines 15-20, which teaches call center agent devices.
Claims 8,9,11-16,18-20 correspond to claims 1,2,4-7 and are slight variations thereof. Therefore claims 8,9,11-16,18-20 are rejected based upon the same rationale as given above.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. 

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
May 18, 2022